EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Caroline Do, during a telephony interview on April 22, 2022, gave the Examiner an authorization to amend claims 1, 15 and cancel claims 2, 3, 4 and 16 as follows:


IN THE CLAIMS
1. (currently amended) A handheld apparatus comprising: 
an image sensor; an image processing circuit that generates a live view image from image data generated using the image sensor; and a processor that acquires information on a size of an area of an affected part, of a patient, extracted from image data included in the live view image, wherein the processor performs control such that a still image is captured in a case where the processor determines that predetermined conditions are satisfied in the live view image, and wherein the predetermined conditions include that a ratio or a difference between a last received area of the affected part and an area of the affected part received before a last falls within a predetermined range, and wherein the predetermined conditions further include that the size of the affected part is greater than or equal to a threshold, and wherein the threshold is a value based on a size of the affected part of a same patient which has been captured before.
Claims 2-3(canceled).	
4. (currently amended) The apparatus according to claim 1, wherein the
processor performs control such that a still image is not captured in a case where the predetermined conditions are not satisfied in the live view image.
         6. (currently amended) The apparatus according to claim 1, wherein the
processor is configured to, if the size of the affected part is not greater than or
equal to the threshold and a predetermined period has elapsed, control the
capturing the still image.

15. (currently amended) A method comprising:
generating a live view image from image data generated using an image
sensor; 
acquiring information on a size of an area of an affected part, of a patient, extracted from image data included in the live view image; and
performing control such that a still image is captured in a case where it is determined that predetermined conditions are satisfied in the live view image,
wherein the predetermined conditions include that a ratio or a difference between a last received area of the affected part and an area of the affected part received before a last fall within a predetermined range,
and wherein the predetermined conditions further include that the size of the affected part is greater than or equal to a threshold, and wherein the threshold is a value based on a size of the affected part of a same patient which has been captured before.
Claim 16(canceled).


Reasons for allowance
          Claims 1, 4, 6, 8, 9, 11, 15, and 18 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Kawano (US 2011/0115967 A1).  Kawano directed toward an method and apparatus focus on a subject in a digital image processing device, the apparatus including a digital signal processor (DSP) for focusing on a subject based on an eye detected from a face of a subject having a greater ratio than a predetermined ratio in a picture.  Kawano alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 4, 6, 8, 9, 11, 15, and 18 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 04/05/2022, and the " Applicant summary of interview with examiner” filed 04/22/2022 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”




	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487